                                             Case: 1:20-cv-05228 Document #: 1-1 Filed: 09/03/20 Page 1 of 4 PageID #:7

                                                                                                                FILED
                                                                                                                11/26/2019 9:52 AM
                                                                                                                DOROTHY BROWN
                                                                                                                CIRCUIT CLERK
                                                                                                                COOK COUNTY, IL
FILED DATE: 11/26/2019 9:52 AM 2019L013033




                                                                                                                2019L013033
                                             Case: 1:20-cv-05228 Document #: 1-1 Filed: 09/03/20 Page 2 of 4 PageID #:8
FILED DATE: 11/26/2019 9:52 AM 2019L013033
                                             Case: 1:20-cv-05228 Document #: 1-1 Filed: 09/03/20 Page 3 of 4 PageID #:9
FILED DATE: 11/26/2019 9:52 AM 2019L013033
                                             Case: 1:20-cv-05228 Document #: 1-1 Filed: 09/03/20 Page 4 of 4 PageID #:10
FILED DATE: 11/26/2019 9:52 AM 2019L013033
